     Case 3:17-cv-00186-RCJ-WGC Document 167 Filed 08/04/21 Page 1 of 4



1                                  UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***

4      NEAL SALES,
5
                          Plaintiff,
6                                                       Case No. 317-CV-0186-RCJ-WGC
                v.
7                                                       ORDER TO TRANSPORT PLAINTIFF
       KIM ADAMSON, et al.,                             AND ORDER TO TEST NDOC
8                                                       INMATE FOR IN-PERSON COURT
9                        Defendants.                    PROCEEDINGS

10

11
               The Court scheduled an in-person Jury Trial on August 24, 2021, (ECF No. 147). IT
12
      IS ORDERED that the Nevada Department of Corrections (NDOC) shall transport inmate
13    Neal Sales, NDOC #92248, to the Bruce R. Thompson Federal Courthouse, 400 S. Virginia
14    Street, Reno, Nevada, to personally attend the Jury Trial scheduled for Tuesday, August 24,
15    2021, at 8:30 a.m. in Reno Courtroom Number 3 before the Honorable Robert C. Jones.
16             IT IS FURTHER ORDERED that the Nevada Attorney General’s Office, in
17    coordination with the NDOC, shall arrange for Plaintiff to be tested for COVID-19 within 14
18    days of the hearing and with Plaintiff’s consent. Additionally, where practicable and
19    depending on space availability, the NDOC should ensure Plaintiff is placed in quarantine

20    following the test’s administration and prior to the hearing to protect against further

21    exposure before transport to court.

22             IT IS FURTHER ORDERD that, if Plaintiff does not consent to testing, or upon a

23    positive test result, the Nevada Attorney General’s Office shall immediately notify the

24    presiding judge’s courtroom administrator that Plaintiff cannot be transported to court for the
      hearing. The presiding judge will decide to either delay the hearing or hold the hearing by
25
      video.
26

27

28


                                                       1
     Case 3:17-cv-00186-RCJ-WGC Document 167 Filed 08/04/21 Page 2 of 4



1            IT IS FURTHER ORDERED that The Clerk of Court shall provide a courtesy copy of

2     this order to the U.S. Marshal’s Office in Reno.

3            IT IS SO ORDERED.

4            DATED this 4th day of August, 2021.

5

6

7                                                                            _
                                                   Honorable Robert C. Jones
8                                                  UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                     2
                                                            x Page 3 of 4
       Case 3:17-cv-00186-RCJ-WGC Document 167 Filed 08/04/21


                                                                                MAY 28, 2021

1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5
     IN RE: COVID-19 TESTING OF FEDERAL                 AMENDED TEMPORARY GENERAL
6    PRETRIAL DETAINEES SCHEDULED FOR                         ORDER 2020-09

7    IN-PERSON HEARINGS

8

9           On June 23, 2020, the Court issued Temporary General Order 2020-09 (“GO

10   2020-09”) to direct the United States Marshals Services for the District of Nevada to

11   ensure testing and quarantine measures are adopted to protect pretrial detainees, court

12   staff, and the public from the spread of the coronavirus disease 2019 (“COVID-19”) as

13   the Court gradually resumes in-person hearings involving in-custody defendants. The

14   Court now amends GO 2020-09 to modify these measures considering the availability

15   of COVID-19 vaccines for pretrial detainees. Most federal criminal defendants detained

16   pretrial are held at the Nevada Southern Detention Center (“NSDC”) and the Washoe

17   County Detention Facility (“WCDF”). The continued resumption of in-person hearings

18   with in-custody defendants will require increased close contact with the United States

19   Marshals Service, Pretrial Services, Probation, attorneys, and court personnel. To

20   protect the health and safety of all and ensure the efficient administration of justice, as

21   Chief Judge I hereby order that the United States Marshals Service for the District of

22   Nevada ensures the following.

23          1.     All federal detainees housed at NSDC, WCDF, and any other facilities,

24   scheduled to appear for in-person court hearings are tested for COVID-19 before the

25   hearing. Where practicable and depending on space availability, NSDC and WCDF must

26   hold the detainee in quarantine following the test’s administration and prior to the

27
       Case 3:17-cv-00186-RCJ-WGC Document 167 Filed 08/04/21 Page 4 of 4




1    hearing to protect against further exposure before transport to Court. Likewise, where

2    practicable and depending on space availability, the facilities must hold the detainee in

3    quarantine for 14 days, or an appropriate amount of time based on CDC guidance,

4    whichever period is shorter, following an in-person Court appearance to minimize the

5    risk of introducing new infection into NSDC or WCDF. However, federal detainees who

6    have been fully vaccinated may bypass the quarantine requirement.

7          3.     As test results will not be available prior to initial court appearances, the

8    use of video conferencing, or telephone conferencing if video conferencing is not readily

9    available, remains appropriate for initial appearances, arraignments, detention hearings,

10   and preliminary hearings upon the consent of the defendant.1

11         4.     Defense counsel must notify the United States Marshals Service of any in-

12   person hearing for an in-custody defendant 7 days prior to the hearing to ensure NSDC

13   and WCDF have sufficient time to administer the test, and to avoid any unnecessary

14   testing for canceled or moved hearings.

15         This Order is effective until further notice.

16         DATED THIS 28th Day of May 2021.

17

18
19                                              MIRANDA M. DU, CHIEF JUDGE
20                                              UNITED STATES DISTRICT COURT FOR
                                                THE DISTRICT OF NEVADA
21

22

23

24

25         1Section 15002(b) of the CARES Act lists the events for which video or telephonic
     conferencing is appropriate, and the Court has previously authorized their use. See
26   Temporary General Order 2020-05.
27                                             2
